Title: From Thomas Jefferson to Thomas Beale Ewell, 24 November 1805
From: Jefferson, Thomas
To: Ewell, Thomas Beale


                  
                     Dear Sir 
                     
                     Washington Nov. 24. 05.
                  
                  I am thankful for the kind expressions towards myself contained in your letter of yesterday. it is to the honour of our countrymen that they exercise independantly their judgment for themselves, little influenced by a name. the intrinsic merit of your work will be it’s best patronage. the honorable place you propose for my name will be chiefly felt by myself as it will be the consolatory testimony of the wise and virtuous in favor of my conduct. I am sincerely glad to learn that the number of subscriptions to the work prove the just attention of the public to the merit of the design. Accept my friendly salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               